ORDER

Pro se federal prisoners Arthur Garner and Thomas Coates appeal district court judgments that denied their respective 28 U.S.C. § 2255 motions. These cases have been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
The judgments that denied § 2255 relief are affirmed. Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), may not be applied retroactively in an initial § 2255 motion. Goode v. United States, 305 F.3d 378, 384 (6th Cir. 2002). Rule 34(j)(2)(C), Rules of the Sixth Circuit.